TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00690-CV




Harbor Ventures, Inc. and Rand Forest d/b/a Shoreline Development, Appellants

v.

Tim Dalton, Sandra McKenney and Susan Brown, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-05-002738, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Appellants Harbor Ventures, Inc. and Rand Forest d/b/a Shoreline Development
have filed a motion to abate the appeal, suspend all appellate deadlines, and remand the cause to the
trial court for issuance of findings of fact and conclusions of law.  Also pending before this Court
are a motion of appellees Tim Dalton, Sandra McKenney, and Susan Brown to dismiss the appeal
for lack of jurisdiction and appellants’ motion for extension of time to complete and transmit the
reporter’s record.  We grant appellants’ motion to abate and remand to the trial court for findings of
fact and conclusions of law, overrule appellees’ motion to dismiss the appeal, and dismiss as moot
appellants’ motion for extension of time to file the record.
 
 
                        Upon the filing of a supplemental clerk’s record containing the trial court’s findings
of fact and conclusions of law, the appeal will be reinstated.
 
 
                                                                                                                                                            
                                                                        J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   December 1, 2010